Whether a ballot cast at an election otherwise legal shall be counted is to be determined by the intent of the voter as shown by the face of the ballot and, as stated in the opinion herein, in special instances extraneous facts may be considered in arriving at such intent. The authorities cited in the opinion herein and others which could be cited fully sustain this principle.
Applying that well established rule of law to the two ballots on which "W. A. Bro-" and "W. H. Brown" were written, those two ballots should be counted for relator. I think the voter clearly and undoubtedly intended to cast those two ballots for W. A. Brown. But if those ballots were to be counted, the result would not be changed and Carr would still have a majority of one vote. Therefore, I concur in the denial of the writ.